Citation Nr: 0125918	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
lumbar spine.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteoarthritis, 
with chondromalacia, left knee.

4. Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteoarthritis, 
with chondromalacia, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


REMAND

The veteran had active duty from February 19, 1974 to 
December 2, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In addition to the issues cited on 
the first page of this decision, the veteran filed a notice 
of disagreement following the grant of pension benefits in 
July 1998.  He specifically requested the assignment of an 
earlier effective date for the grant of pension benefits.  
However, following the issuance of a statement of the case in 
June 2001, the veteran did not file a substantive appeal.  
Since an appeal on that matter has not been perfected, it 
will not be addressed by the Board at this time.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).  

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

The veteran's Substantive Appeal, VA Form 9, was submitted in 
January 1999.  It indicates that the veteran wanted a 
personal hearing before a member of the Board (Travel Board).

By letter dated June 6, 2001, the RO informed the veteran 
that a videoconference hearing had been scheduled for July 
19, 2001.  A form was provided to the veteran asking him 
whether he waived his right to an in person hearing and would 
accept a videoconference hearing instead.  No response was 
received to that letter.  The veteran did not appear for the 
hearing on July 19, 2001.  A letter dated July 12, 2001, and 
received on July 20, 2001 indicated that the veteran was 
requesting that his hearing be rescheduled.  This was treated 
as a motion to reschedule the hearing and it was granted by 
the Board in a letter dated August 2, 2001.  A letter dated 
August 13, 2001 informed the veteran that his rescheduled 
hearing would be on August 29, 2001.  Once again a form was 
provided to the veteran asking him if he would appear and 
waive his right to an in person hearing.  This letter 
indicated that the veteran was not required to accept a 
videoconference hearing and if he declined it, a hearing at 
the RO before a Board member would be scheduled.  No response 
was received to this letter.  The veteran did not appear for 
the hearing on August 29, 2001.  In a letter dated September 
26, 2001, the veteran's representative requested a 
rescheduled hearing based on that statement enclosed from the 
veteran that he was hospitalized from June 5, 2001 to 
September 10, 2001.

In essence, the veteran has failed to appear for two 
videoconference hearings.  He has never waived his right to a 
Travel Board hearing.   As a result, this case must be 
remanded back to the RO and the veteran must be provided the 
opportunity to appear at a Travel Board hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing.  He and his 
accredited representative should be 
provided adequate notice of the time, 
date, and place of the hearing.  All 
correspondences pertaining to this 
matter, as well as a transcript of the 
hearing, if held, should be associated 
with the claims folder.  If the veteran 
indicates that he no longer wants a 
hearing, or if he fails to show for a 
scheduled hearing, evidence of such 
should be associated with the claims 
folder.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





